Citation Nr: 1102653	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-19 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to May 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2007 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  

In August 2008, a travel board hearing was held before the 
undersigned in Columbia, South Carolina.  A transcript of the 
hearing is associated with the Veteran's claims file.  The issue 
was remanded in November 2008 to attempt to verify in-service 
stressors claimed by the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

As noted, the case was remanded by the Board in November 2008 to 
attempt to verify the in-service stressors claimed by the 
Veteran.  These stressors involved the Veteran's service on board 
the U.S.S. Mullinnix, specifically involvement in combat 
operations off the coast of Beirut, Lebanon, and being involved 
in a crash with another vessel, the U.S.S Hayler.  

The Board's remand instructed the RO/AMC to obtain unit records 
from these ships and, if the in-service stressors were verified, 
to arrange for a VA PTSD examination.  The Board notes that 
records for the applicable time period claimed by the Veteran for 
the U.S.S. Hayler could not be obtained, but records of the 
U.S.S. Mullinnix verify that vessels' involvement in combat 
operations off the coast of Beirut, Lebanon, and verify that a 
collision occurred with another vessel, the U.S.S. Bumbry.  The 
Board finds that this is sufficient verification for the RO/AMC 
to have afforded the Veteran a VA examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A remand by the Board 
"confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  As the in-service stressful events of 
combat operations off the coast of Beirut, 
Lebanon, and being involved in a crash 
with another vessel, the U.S.S Hayler have 
been sufficiently verified, the Veteran 
should be afforded a VA PTSD 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed PTSD.  The 
appropriate documents in the Veteran's 
claims file should be made available to 
the examiner prior to the examination, and 
the examiner should review the record in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the record and the clinical 
findings of the examination, the examiner 
is requested to note whether a PTSD 
diagnosis is warranted.  If so, the 
examiner is also requested to offer an 
opinion as to whether a corroborated in-
service stressor was sufficient to have 
caused the PTSD diagnosis.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.  

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

